DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 4/20/2020. Claims 1-20 are pending and are under consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 4/20/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “an approximate range of 10:1 to 2:1” is indefinite because “approximate” is a relative term. The term, “approximate” is not defined by the claim, the See also claim 20.
Claim 18, “the steps” is indefinite because the limitation lacks proper antecedent basis in the claims. See also claim 19.
Claim 18, “a first piece of building trim having a trailing edge”, “a web”, “opposing flanges”, “fixed cover member”, “building structure” are indefinite because the limitations are previously recited in the claims and thus appear to be double inclusions.
Claim 19, “a second piece of building trim having a leading edge”, “a cover member with a web and opposing flanges” are indefinite because the limitations are previously recited in the claims and thus appear to be double inclusions.
Claim 19, “its leading edge” is indefinite because it is unclear what “its” is referring to in the claim. Is its referring to the leading edge? Applicant is requested to write out the actual claim element represented by “its” and avoid using such pronouns. This rejection can be overcome by reciting the leading edge of the second piece.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wright (US 6588165).

a substantially flat web (web of 40 between 41 and 44; col. 9, lines 59-61; Fig. 4B) extending between a front edge (front edge at an upper portion of web of 40) and a rear edge (rear edge at a lower portion of web of 40) and having opposite sides (opposite sides of web of 40; Fig. 4B); and
a pair of opposing substantially flat flanges (44 left and 44 right; Fig. 4B) extending in opposite left and right directions from one another from the front edge perpendicular to the web (Fig. 4B),
wherein the cover member is configured to be attached (via fasteners 41; col. 9, lines 21-24) at a trailing edge of a first building member (WP; see Fig. 4A; col. 9, lines 59-61) with a first of the pair of flanges overlaying the trailing edge (44 left overlays WP; see Fig. 4A; col. 9, lines 59-61), and the second of the pair of flanges extending outward to define a rear slot (Fig. 4B).
Claim 4, Wright provides a building trim system, comprising:
first and second pieces of building trim (each labeled WP; see Figs. 1C, 4A, 4B), each piece of trim having a leading edge (leading edge of WP; Figs. 1C, 4A) and a trailing edge (trailing edge of WP; Figs. 1C, 4A), a front side (front side of WP; Figs. 1C, 4A) and being configured to be installed adjacent one another with the leading edge of the second piece proximate the trailing edge of the first piece (Figs. 1C, 4A); and
a cover member (40; col. 9, lines 59-61; Fig. 4B) having a web (web of 40 between 41 and 44; col. 9, lines 59-61; Fig. 4B) extending from a front edge to a rear 
wherein the cover member is positioned with the web extending between the trailing edge of the first piece of building trim and the leading edge of the second piece of building trim with a first of the front flanges over the trailing edge of the first piece EDS/117/US9of building trim and a second of the front flanges over the leading edge of the second piece (col. 9, lines 59-61; Figs. 4A and 4B).
	Claim 5, Wright further provides wherein the cover member is rigidly attached to the first piece of building trim (col. 9, lines 35-58; Figs. 4A and 4B; note that “rigidly” was treated as being definite under 112b and the attachment of Wright teaches the building trim being attached rigidly under plain meaning and thus meets the limitation as exceedingly broadly claimed).
 Claim 11, Wright further provides wherein the first and second front flanges combine to define a front side of the cover member, and the front face side of the first piece of building trim, the front side of the second piece of building trim and the front side of the cover member each has a height that is substantially coextensive with one another (Figs. 4A and 4B; col. 9, lines 59-61; note that coextensive was treated as providing a continuous covered surface and was not treated as providing a coplanar surface).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 6588165).
Claim 2, Wright teaches all the limitations of claim 1 as above, and in some embodiments appears to further teach one flange being longer than the other flange (see for example Figs. 1C and 3B), but is unclear in the embodiment of Fig. 4B as to whether the second flange is longer than the first flange. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second flange being longer than the first flange, with the reasonable expectation of covering a greater distance to the second panel based on the configuration or installation, since
such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 7, Wright teaches all the limitations of claim 5 as above, but the embodiment of Fig. 4B is silent as to attaching the cover member to the first piece of building trim via one or more of heat welding, adhesive and fasteners. However, the embodiment of Fig. 1C teaches wherein the cover member is attached to the first piece of building trim via one or more of heat welding, adhesive and fasteners (adhesive CC). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using adhesive to attach the cover member to the first piece of building trim, with the reasonable expectation of further securing the cover member to the first piece 
Claim 8, Wright teaches all the limitations of claim 4 as above, but is silent as to the embodiment of Fig. 4B teaching the cover member being rigidly attached to either the first piece of building trim or the second piece of building trim, but not both pieces of building trim. However, the embodiment of Fig. 1C teaches wherein the cover member is rigidly attached to either the first piece of building trim or the second piece of building trim, but not both pieces of building trim (the cover member is rigidly attached to the left side panel WP via screws and is not attached via screws to the right side panel; Fig. 1C). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try rigidly attaching the cover member to either the first piece of building trim or the second piece of building trim, but not both pieces of building trim, with the reasonable expectation of allowing the second piece of building trim to be removed (Wright col. 4, lines 57-67), and since the embodiments of Figs. 4B and 1C were treated as obvious variants of one another.
Claim 9, Wright teaches all the limitations of claim 4 as above, and in some embodiments appears to further teach the first and second flanges being different sizes (see for example Figs. 1C and 3B), but is unclear in the embodiment of Fig. 4B as to whether the first front flange and second front flange are different sizes. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first front flange and second front flange are different sizes, with the reasonable expectation of covering a greater distance to the second panel based on the configuration or installation, since such a modification would have involved a mere Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 10, Wright teaches all the limitations of claim 9 as above, and in some embodiments appears to further teach one flange being shorter than the other flange (see for example Figs. 1C and 3B), but is unclear in the embodiment of Fig. 4B as to whether the first front flange is shorter than the second front flange. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first front flange being shorter than the second front flange, with the reasonable expectation of covering a greater distance to the second panel based on the configuration or installation, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
º. However, the embodiment of Fig. 8A teaches the first and second pieces of building trim combining to form a peripheral edge with a non-linear angle and the EDS/117/US10cover member includes a corner edge that substantially matches the non-linear angle of the peripheral edge (Fig. 8A), wherein the non-linear angle is approximately 90º (Fig. 8A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the building trim system of Fig. 4B such that the first and second pieces of building trim combine to form a peripheral edge with a non-linear angle and the EDS/117/US10cover member includes a corner edge that substantially matches the non-linear angle of the peripheral edge, wherein the non-linear angle is approximately 90º, with the reasonable expectation of forming a corner, since the embodiments of Figs. 4B and 8A were treated as obvious variants of one another.
Claim 14, Wright teaches all the limitations of claim 4 as above, and in some embodiments appears to further teach the flanges having different lengths (see for example Figs. 1C and 3B), but is unclear in the embodiment of Fig. 4B as to whether the first of the flanges has a first length L1 and the second of the flanges has a second length L2 that is greater than the first length L1, and wherein a ratio of L2:L1 is within an approximate range of 10:1 to 2:1. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first of the flanges has a Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Claim 15, Wright teaches a building trim system, comprising: 
a first piece of building trim (WP left; Fig. 1C) having a flat front side (flat front side of WP) with a height and extending laterally from a leading edge to a trailing edge (Fig. 1C), the first piece of building trim being configured for attachment on a building structure WW; Fig. 1C) with the flat front side facing outward (Fig. 1C);
a second piece of building trim (WP right; Fig. 1C) having a flat front side (flat front side of WP) with a height and extending laterally from a leading edge to a trailing edge (Fig. 1C), the second piece of building trim being configured for attachment on a building structure (WW; Fig. 1C) with the flat front side facing outward and its leading edge proximate the trailing edge of the first piece of building trim (Fig. 1C);
a cover member 10 with a substantially T-shaped cross section (Fig. 1C) comprising a web 16 extending from a front edge to a rear edge (Fig. 1C) and having 
wherein the cover member is positioned with the web extending between the trailing edge of the first piece of building trim and the leading edge of the second piece of building trim with the trailing edge of the first piece concealed behind the first flange and the leading edge of the second piece concealed behind the second front EDS/117/US11flange (Fig. 1C), and the cover member is rigidly attached to either the first piece of building trim or the second piece of building trim, but not both pieces of building trim (the cover member is rigidly attached to the first piece via screws on 20, but not the second piece; Fig. 1C).
Wright does not teach the front cover face being substantially flat in the embodiment of Fig. 1C. However, the embodiment of Fig. 4B teaches a front cover face being substantially flat (Fig. 4B). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the front cover face being substantially flat, with the reasonable expectation of providing a lower profile surface, since the embodiments of Figs. 1C and 4B were treated as obvious variants of one another, and since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would 
 Claim 16, Wright further teaches wherein the first and second front flanges combine to define a front side of the cover member, and the front face side of the first piece of building trim, the front side of the second piece of building trim and the front side of the cover member each has a height that is substantially coextensive with one another (Figs. 4A and 4B; col. 9, lines 59-61; note that coextensive was treated as providing a continuous covered surface and was not treated as providing a coplanar surface).
Claim 17, Wright further teaches wherein the cover member is attached to the first piece of trim with the trailing edge of the first piece of trim in abutment with one side of the web (via CC; Fig. 1C).
	Claim 18, Wright further teaches wherein the building trim system is installed via a process, comprising the steps of:
(a) providing a first piece of building trim having a trailing edge (Fig. 1C; see rejection of claim 15 as above);
(b) fixing the cover member with a web and opposing flanges to the first piece of building trim with one flange over the front surface of the first piece at the trailing edge (Fig. 1C; see rejection of claim 15 as above);
(c) fixing the first piece of building trim with fixed cover member to a building structure (WW; Fig. 1C), wherein spacing between the second flange and building structure defines a slot (Fig. 1C); and
(d) installing the second piece of building trim having a leading edge with the 
	Claim 19, Wright further teaches wherein the building trim system is installed via a process, comprising the steps of:
(a) fixing the first piece of building trim having a trailing edge to a building EDS/117/US12structure (WW; Fig. 1C; see rejection of claim 15 as above);
(b) providing a second piece of building trim having a leading edge (see rejection of claim 1C as above);
(b) fixing a cover member with a web and opposing flanges to the second piece of building trim with the first flange over the front surface of the second piece at its leading edge (see rejection of claim 15 as above; Fig. 1C); and
(c) installing the second piece of building trim and attached cover member with the second flange over the front surface of the first piece at the trailing edge (Fig. 1C), wherein the web is positioned between the trailing edge of the first piece and the leading edge of the second piece, and the first piece of building trim is not fixed to the cover member (see rejection of claim 15 as above; Fig. 1C).
Claim 20, Wright teaches all the limitations of claim 4 as above, and in some embodiments appears to further teach the flanges having different lengths (see for example Figs. 1C and 3B), but is unclear in the embodiment of Fig. 4B as to whether the first flange has a first length L1 and the second flange has a second length L2 that is greater than the first length L1, and wherein a ratio of L2:L1 is within an approximate Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635